PER CURIAM.
Affirmed. There is no evidence that any pending investigation of the witness went to the heart of appellant’s defense or arose out of the same criminal episode giving rise to the charges against appellant. Fulton v. State, 335 So.2d 280 (Fla.1976); Chavers v. State, 380 So.2d 1180 (Fla. 5th DCA 1980), cert. denied, 388 So.2d 1118 (Fla.1980). We find the cases cited by appellant inapplicable to the facts of this case as the witness had not been acting as an undercover officer in the defendant’s home, Sarmiento v. State, 371 So.2d 1047 (Fla. 3d DCA 1979), or as paid informant, Blanco v. State, 353 So.2d 602 (Fla. 3d DCA 1977); Crespo v. State, 344 So.2d 601 (Fla. 3d DCA 1977); and there is no issue of entrapment or attempted bribery of the witness, Stripling v. State, 349 So.2d 187 (Fla. 3d DCA 1977), cert. denied, 359 So.2d 1220 (Fla.1978).